Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND

RESTATED SENIOR REVOLVING CREDIT AGREEMENT

This Second Amendment to Amended and Restated Senior Revolving Credit Agreement
(this “Amendment”) is made as of January 19, 2012 (the “Amendment Effective
Date”), by and among Terreno Realty LLC, a limited liability company organized
under the laws of the State of Delaware (the “Borrower”), KeyBank National
Association, a national banking association, both individually as a “Lender” and
as “Administrative Agent”, Terreno Realty Corporation, a corporation organized
under the laws of the State of Maryland, certain subsidiaries of Borrower which
are signatories hereto and the financial institutions which are signatories
hereto (together with KeyBank National Association in its individual capacity,
collectively the “Lenders”). Any capitalized terms used in this Amendment and
not otherwise defined, are defined in the Credit Agreement described below.

RECITALS

WHEREAS, the Administrative Agent, KeyBanc Capital Markets, as lead arranger,
the Lenders and the Borrower entered into that certain Amended and Restated
Senior Revolving Credit Agreement dated as of December 30, 2010, as amended by
that certain First Amendment to Amended and Restated Senior Revolving Credit
Agreement dated as of June 30, 2011 (as amended, the “Credit Agreement”);

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
agree to make certain modifications to the Credit Agreement;

WHEREAS, the Administrative Agent and the Lenders are willing to make such
modifications provided that certain other modifications to the Credit Agreement
are also made;

NOW THEREFORE in consideration of the foregoing and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Amendment Effective Date. This Amendment shall become effective upon the
Amendment Effective Date, which is the date on which this Amendment has been
executed by all of the parties hereto and delivered to the Administrative Agent.

2. Additional Commitment Fee. Borrower agrees to pay to the Administrative Agent
for the benefit of the Lenders on the Amendment Effective Date a commitment fee
of thirty-five hundredths of one percent (0.35%) of the Aggregate Commitment.

3. Replacement of Defined Terms. Article 1 of the Credit Agreement shall be
amended as of the Amendment Effective Date by deleting the existing definitions
of “Borrowing Base Value”, “Capitalization Rate”, “Facility Termination Date”,
and “Unused Fee Percentage” in their entirety and replacing them with the
following:

“Borrowing Base Value” means, as of any date, the sum of (x) the Borrowing Base
NOI attributable to all Borrowing Base Properties owned by a Subsidiary
Guarantor as of such date of determination which have been owned by such
Subsidiary Guarantor for the most



--------------------------------------------------------------------------------

recent four (4) full fiscal quarters for which financial results of Borrower
have been reported, divided by the Capitalization Rate plus (y) the aggregate
cost value basis of all Borrowing Base Properties owned by a Subsidiary
Guarantor as of such date of determination which were not so owned for such
period of four (4) consecutive full fiscal quarters, provided that
notwithstanding the foregoing, the Warm Springs Borrowing Base Property shall be
valued at fifty percent (50%) of its cost value basis until the Occupancy
Percentage of such Borrowing Base Property reaches the level required under
clause (b) of the definition of “Qualifying Borrowing Base Property.”

“Capitalization Rate” means eight percent (8.0%).

“Facility Termination Date” means January 19, as such date may be extended
pursuant to Section 2.23 hereof.

“Unused Fee Percentage” means, with respect to any calendar quarter,
(i) 0.25% per annum, if the daily average of the sum of the Advances and
Facility Letter of Credit Obligations outstanding during such quarter is 50% or
more of the daily average Aggregate Commitment during such quarter or
(ii) 0.35% per annum if the average of the sum of the Advances and Facility
Letter of Credit Obligations outstanding during such quarter is less than 50% of
the daily average Aggregate Commitment during such quarter.

4. Modification of Defined Terms. Article 1 of the Credit Agreement shall be
amended as of the Amendment Effective Date by replacing the first sentence of
the definition of “Consolidated Gross Asset Value” with the following:

“Consolidated Gross Asset Value” means, as of any date, (i) the aggregate Net
Operating Income for the four (4) most recent full fiscal quarters of Borrower
for which financial results have been reported attributable to Projects owned by
Borrower or another member of the Consolidated Group as of the last day of such
period (excluding both Development Projects and 100% of the aggregate Net
Operating Income attributable to any Projects not so owned for such four
(4) most recent full fiscal quarters), divided by the Capitalization Rate, plus
(ii) the cost basis value for any such Projects first acquired by Borrower or a
member of the Consolidated Group during such four (4) consecutive full fiscal
quarters, plus (iii) Cash and Cash Equivalents owned by the Consolidated Group
on the last day of such most recent fiscal quarter, plus (iv) the Consolidated
Group’s Pro Rata Share of the aggregate Net Operating Income for the four
(4) most recent full fiscal quarters of Borrower for which financial results
have been reported attributable to Projects owned by Investment Affiliates on
the last day of such period (excluding Development Projects and 100% of the
aggregate Net Operating Income attributable to any Projects not so owned for
such four (4) most recent full fiscal quarters) divided by the Capitalization
Rate, plus (v) the Consolidated Group Pro Rata Share of such the cost value
basis of any Projects not so owned for such four (4) most recent full fiscal
quarters by an Investment Affiliate, plus (vi) the cost value basis of all
Development

 

-2-



--------------------------------------------------------------------------------

Projects of Borrower or any other member of the Consolidated Group, as of the
last day of such most recent fiscal quarter, plus (vii) the cost value basis of
any Unimproved Land owned by Borrower or any other member of the Consolidated
Group as of the last day of such most recent fiscal quarter.”

5. Generally. Section 2.1 of the Credit Agreement shall be amended as of the
Amendment Effective Date by replacing clause (ii) in its entirety with the
following:

“(ii) cause the then-current Outstanding Facility Amount to exceed sixty percent
(60%) of the then-current Borrowing Base Value;”

6. Applicable Margins. Section 2.3 of the Credit Agreement shall be amended as
of the Amendment Effective Date by replacing the “Leverage Ratio”, “LIBOR
Applicable Margin” and “Base Rate Applicable Margin” chart in its entirety with
the following:

 

Leverage Ratio

  

LIBOR Applicable Margin

 

Base Rate

Applicable Margin

> 55% but < 60%    3.50%   0 > 50% but < 55%    3.00%   0 > 45% but < 50%   
2.75%   0 <45%    2.50%   0

7. Borrowing Base Metropolitan Statistical Area. Section 2.22(i)(c) of the
Credit Agreement shall be amended as of the Amendment Effective Date by
replacing the second bullet point in its entirety with the following:

“No one “Metropolitan Statistical Area” (as determined from time to time by the
United States Office of Management and Budget) (“MSA”) may contain Qualifying
Borrowing Base Properties that constitute in the aggregate 40% or more of total
Borrowing Base Value, except that during the following periods, the New Jersey
MSA may constitute a greater percentage of total Borrowing Base Value, provided
that such percentage attributable to the New Jersey MSA does not exceed the
following percentages of total Borrowing Base Value:

 

Period

  

New Jersey MSA as

percentage of total Borrowing

Base Value

Prior to 6/30/13    55% 7/1/13 to 6/30/14    45% 7/1/14 and after    40%

8. Eligible Borrowing Base Property. Section 2.22(ii) of the Credit Agreement
shall be amended as of the Amendment Effective Date by replacing the last
paragraph of the subsection in its entirety with the following:

“If at any time the Administrative Agent shall determine that it does not have
all of the Eligible Borrowing Base Property Qualification Documents, it shall
promptly notify Borrower and request with specificity any missing documents. The
Administrative Agent shall notify Borrower in

 

-3-



--------------------------------------------------------------------------------

writing within twenty (20) Business Days after it receives notice thereof and
delivery of the Eligible Borrowing Base Property Qualification Documents related
thereto if the Administrative Agent has approved the proposed Qualifying
Borrowing Base Property and determined that it is an Eligible Borrowing Base
Property. If the Administrative Agent notifies Borrower that such Project has
been so approved to become a Qualifying Borrowing Base Property, then, as a
condition precedent to such Project actually becoming a Qualifying Borrowing
Base Property and being included in the Collateral, Borrower shall satisfy, or
shall cause the applicable Subsidiary Guarantor owning such Project to satisfy,
the following conditions (the “Collateral Inclusion Conditions”) with respect to
such Project: (i) the applicable Subsidiary Guarantor owning such Project shall
execute and deliver a Joinder Agreement with respect to the Subsidiary Guaranty,
if such Subsidiary Guarantor has not already executed a Subsidiary Guaranty,
together with the organizational documents and good standing and foreign
qualification certificates referenced in Sections 4.1(b)(ii) and 4.1(b)(iii)
with respect to any such new Subsidiary Guarantor, (ii) Borrower shall execute
and deliver (and shall cause any intervening Subsidiaries owning, directly or
indirectly, any Equity Interests in such the Subsidiary Guarantor owning such
Project to execute and deliver) to the Administrative Agent all instruments,
documents, or agreements, including a Collateral Assignment with respect to the
Pledged Equity Interests in such owning Subsidiary Guarantor in substantially
the same form as the Collateral Assignment attached as Exhibit G, consents and
acknowledgments with respect to such Collateral Assignment from such owning
Subsidiary Guarantor, membership, partnership and stock certificates, as
applicable and blank transfer powers, as the Administrative Agent on behalf of
the Lenders shall deem reasonably necessary or desirable to obtain and perfect a
first priority security interest in, or Lien on, the Pledged Equity Interests in
such owning Subsidiary Guarantor, and the other Collateral with respect thereto
as described in the Collateral Assignment, if such documents have not previously
been executed and delivered, (iii) cause the following documents with respect to
such Substitute Collateral to be delivered, executed and/or filed: (A) a written
opinion of the Borrower’s counsel addressed to the Lenders in a form reasonably
satisfactory to the Administrative Agent regarding the documents described in
clause (ii) above, (B) evidence that the applicable title company has committed
to issue a title insurance policy insuring such Subsidiary Guarantor’s title to
the real property constituting the Project in a form, and with such coverages
and endorsements, as are all reasonably satisfactory to the Administrative
Agent, including without limitation a so-called “mezzanine endorsement” in favor
of the Administrative Agent for the benefit of the Lenders in an amount not less
than 60% of the Borrowing Base Value attributable to such Substitute Collateral
to the extent such an endorsement is authorized to be issued in the state in
which such Project is located; provided, however, Administrative Agent may waive
the mezzanine endorsement requirement if such proposed Qualifying Borrowing Base
Property is located in a state in which the cost of issuing such mezzanine
endorsement is more than nominal (in Administrative Agent’s sole discretion),
and (C) UCC-1 financing statements evidencing and perfecting the security
interest granted in the applicable Pledged Equity Interests, and (iv) execute
and deliver to the Administrative Agent on behalf of the Lenders a written
confirmation that, as of the date such additional Collateral is included in
Collateral, all of the representations and warranties contained in Section 5.20
hereof are true and correct in all material respects with respect to such
Qualifying Borrowing Base Property as if it were an Initial Borrowing Base
Property. Administrative Agent and Borrower shall cooperate in good faith to
document and satisfy the Collateral Inclusion Conditions as soon as reasonable
possible after approval of Administrative Agent has been obtained.

 

-4-



--------------------------------------------------------------------------------

9. Minimum Borrowing Base Size. Section 2.22(iii) of the Credit Agreement shall
be amended as of the Amendment Effective Date by replacing the last sentence
with the following:

“Notwithstanding anything to the contrary in this Section 2.22(iii), no
Qualifying Borrowing Base Property shall be released from the Borrowing Base
Pool without Required Lender approval if such release will cause the Borrowing
Base Pool to have fewer than five (5) Qualifying Borrowing Base Properties
remaining or if it would reduce the Borrowing Base Value below $75,000,000.”

10. Extension of Maturity Date. The following shall be added as Section 2.23 to
the Credit Agreement:

“2.23. Extension of Maturity Date. Borrower shall have one (1) option to extend
the Facility Termination Date for a period of twelve (12) months, upon
satisfaction of the following conditions precedent:

(i) As of the date of Borrower’s delivery of notice of its intent to exercise
such option, and as of the initial Facility Termination Date, no Event of
Default shall have occurred and be continuing and Borrower shall so certify in
writing;

(ii) As of the date of Borrower’s delivery of notice of its intent to exercise
such option, and as of the initial Facility Termination Date, all
representations and warranties of Borrower are true and correct and Borrower
shall so certify in writing;

(iii) Borrower shall provide Administrative Agent with written notice of the
Borrower’s intent to exercise such option not more than ninety (90) or less than
sixty (60) days prior to the initial Facility Termination Date; and

(iv) Borrower shall pay to the Administrative Agent for the account of the
Lenders, along with Borrower’s notice of exercise of such option, an extension
fee equal to one fifth of one percent (0.20%) of the then-current Outstanding
Facility Amount.

11. Subsidiaries; Investment Affiliates. Section 5.7 of the Credit Agreement
shall be amended as of the Amendment Effective Date by replacing it in its
entirety with the following:

“Direct Subsidiaries; Investment Affiliates. Schedule 1 hereto contains, an
accurate list of all direct Subsidiaries of Parent Guarantor, setting forth
their respective jurisdictions of incorporation or formation and the percentage
of their respective capital stock or partnership or membership interest owned by
Parent Guarantor. All of the issued and outstanding shares of capital stock of
such direct Subsidiaries that are corporations have been duly authorized and
issued and are fully paid and non-assessable. There are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
direct Subsidiary. Schedule 6 hereto contains an accurate list of all Investment
Affiliates of the Consolidated Group, including the correct legal name of such
Investment Affiliate, the type of legal entity which each such Investment
Affiliate is, and the type and amount of all equity interests in such Investment
Affiliate held directly or indirectly by members of the Consolidated Group.”

 

-5-



--------------------------------------------------------------------------------

12. Borrowing Base Leverage Ratio. Section 6.21(i) of the Credit Agreement shall
be amended as of the Amendment Effective Date by replacing it in its entirety
with the following:

“(i) the Borrowing Base Leverage Ratio to be greater than sixty percent (60%) at
any time, unless Borrower cures such event as described and within the time
period permitted under Section 2.8(b);”

13. Subsidiary Schedule. Schedule 1 of the Credit Agreement shall be amended as
of the Amendment Effective Date by adding the following language after “Terreno
Realty LLC”:

“, a Delaware limited liability company, 100% owned by Parent Guarantor”

14. References. Each of the parties hereby consents to all of the changes made
to the Credit Agreement pursuant to this Amendment and agrees that each
reference in the Loan Documents to the Credit Agreement shall deemed to be a
reference to the Credit Agreement as amended by this Amendment.

15. Representations and Warranties. Borrower hereby remakes, as of the Amendment
Effective Date, all of the representations and warranties of Borrower in Article
5 of the Credit Agreement and each reference therein to “the date hereof” or
“the Agreement Execution Date” shall be deemed to be a reference to the
Amendment Effective Date. Borrower hereby further represents and warrants to
Administrative Agent and Lenders as follows:

a) This Amendment constitutes the legal, valid and binding obligation of
Borrower, and is enforceable in accordance with its terms;

b) Except as expressly modified hereby, the Loan Documents are ratified and
confirmed hereby, are in full force and effect, and Borrower has no defenses or
offsets to the enforcement thereof or counterclaims which relate thereto;

c) Upon execution and delivery of this Amendment and satisfaction of the
conditions to the effectiveness of this Amendment, to the best of Borrower’s
knowledge, information and belief, no Default shall exist under the Loan
Documents; and

d) Borrower and Guarantors all have full power and authority to execute this
Amendment.

16. Governing Law. This Amendment shall be construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to Federal laws applicable to national banks.

17. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.

18. Continued Effect. Other than as expressly amended herein, Borrower and
Guarantors all agree that the Credit Agreement and all other Loan Documents
shall remain in full force and effect and are hereby ratified and confirmed.

(Remainder of page intentionally left blank.)

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and the Lenders have executed this Amendment as of
the date first above written.

 

TERRENO REALTY LLC, a Delaware limited
liability company By:   TERRENO REALTY CORPORATION, a   Maryland corporation,
its sole member   By:  

/S/ Jaime J. Cannon

  Name: Jaime J. Cannon   Title: Senior Vice President Address for Notices: 16
Maiden Lane, Fifth Floor San Francisco, CA 94108



--------------------------------------------------------------------------------

  KEYBANK NATIONAL ASSOCIATION,   Individually and as Administrative Agent   By:
 

/S/ Joshua K. Mayers

  Print Name: Joshua K. Mayers   Title: Vice President   127 Public Square, 8th
Floor   OH-01-27-0839   Cleveland, Ohio 44114   Phone: 216-689-0213   Facsimile:
216-689-5819   Attention: Joshua Mayers   Joshua_Mayers@KeyBank.com
With a copy to:     KeyBank Real Estate Capital   Mailcode: OH-01-49-0424   4900
Tiedeman Rd.; 4th Floor NE Corner   Brooklyn, Ohio 44144-2302   Phone:
216-813-1603   Facsimile: 216-370-6206   Attention: John Hyland

 

-2-



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/S/ Nicolas Zitelli

Print Name: Nicolas Zitelli Title: Assistant Vice President 500 First Avenue,
MSP7-PFSC-04-V Pittsburgh, Pennsylvania 15219 Phone: 412-768-5361 Facsimile:
412-705-2125 Attention: Anna M. Stepnick Email: anna.stepnick@pnc.com

 

-3-



--------------------------------------------------------------------------------

UNION BANK, N.A. By:  

/S/ Jack Kissane

Print Name: Jack Kissane Title:Vice President 145 South State College Boulevard,
Suite 600 MC 4-35A-379 Brea, California 92821 Phone: 714-990-7467 Facsimile:
949-752-8372 Attention: Cassandra Schraff Email: cassandra.schraff@unionbank.com

 

-4-



--------------------------------------------------------------------------------

The undersigned, being the Parent Guarantor under the Credit Agreement, hereby
consents to and approves of this Amendment and agrees that the Parent Guaranty
shall continue in full force and effect. TERRENO REALTY CORPORATION a Maryland
corporation By:  

/S/ Jaime J. Cannon

Print Name: Jaime J. Cannon Title: Senior Vice President Terreno Realty
Corporation 16 Maiden Lane, Fifth Floor San Francisco, CA 94108 Attention: Jaime
Cannon Telephone: (415) 655-4593 Facsimile: (415) 655-4599 The undersigned,
being all of the Subsidiary Guarantors under the Credit Agreement immediately
prior to the Amendment Effective Date hereby consent to and approve of this
Amendment and agree that the Subsidiary Guaranty shall continue in full force
and effect.

 

TERRENO RIALTO LLC, a Delaware limited liability company By:   TERRENO REALTY
LLC, a Delaware limited liability company, its Manager   By:   TERRENO REALTY  
  CORPORATION, a Maryland     corporation, its sole member     By:  

/S/ Jaime J. Cannon

    Print Name: Jaime J. Cannon     Title: Senior Vice President

 

-5-



--------------------------------------------------------------------------------

TERRENO INTERSTATE LLC, a Delaware limited liability company By:   TERRENO
REALTY LLC, a Delaware   limited liability company, its Manager   By:   TERRENO
REALTY     CORPORATION, a Maryland     corporation, its sole member     By:  

/S/ Jaime J. Cannon

    Print Name: Jaime J. Cannon     Title: Senior Vice President TERRENO MALTESE
LLC, a Delaware limited liability company By:   TERRENO REALTY LLC, a Delaware  
limited liability company, its Manager   By:   TERRENO REALTY     CORPORATION, a
Maryland     corporation, its sole member     By:  

/S/ Jaime J. Cannon

    Print Name: Jaime J. Cannon     Title: Senior Vice President

 

TERRENO FORTUNE/QUME LLC, a Delaware limited liability company By:   TERRENO
REALTY LLC, a Delaware   limited liability company, its Manager   By:   TERRENO
REALTY     CORPORATION, a Maryland     corporation, its sole member     By:  

/S/ Jaime J. Cannon

    Print Name: Jaime J. Cannon     Title: Senior Vice President

 

-6-



--------------------------------------------------------------------------------

TERRENO WARM SPRINGS I/II LLC, a Delaware limited liability company By:  
TERRENO REALTY LLC, a Delaware limited liability company, its Manager   By:  
TERRENO REALTY     CORPORATION, a Maryland     corporation, its sole member    
By:  

/S/ Jaime J. Cannon

    Print Name: Jaime J. Cannon     Title: Senior Vice President

 

TERRENO 630 GLASGOW LLC, a Delaware limited liability company By:   TERRENO
REALTY LLC, a Delaware   limited liability company, its Manager   By:   TERRENO
REALTY     CORPORATION, a Maryland     corporation, its sole member   By:  

/S/ Jaime J. Cannon

  Name: Jaime J. Cannon   Title: Senior Vice President

 

TERRENO AHERN LLC, a Delaware limited liability company By:   TERRENO REALTY
LLC, a Delaware   limited liability company, its Manager   By:     TERRENO
REALTY       CORPORATION, a Maryland       corporation, its sole member   By:  

/S/ Jaime J. Cannon

  Name: Jaime J. Cannon   Title: Senior Vice President

 

-7-



--------------------------------------------------------------------------------

TERRENO 70TH AVENUE LLC, a Delaware limited liability company By:   TERRENO
REALTY LLC, a Delaware   limited liability company, its Manager   By:   TERRENO
REALTY     CORPORATION, a Maryland     corporation, its sole member   By:  

/S/ Jaime J. Cannon

  Name: Jaime J. Cannon   Title: Senior Vice President

 

TERRENO DELL LLC, a Delaware limited liability company By:   TERRENO REALTY LLC,
a Delaware   limited liability company, its Manager   By:   TERRENO REALTY    
CORPORATION, a Maryland     corporation, its sole member   By:  

/S/ Jaime J. Cannon

  Name: Jaime J. Cannon   Title: Senior Vice President

 

TERRENO 8730 BOLLMAN LLC, a Delaware limited liability company By:   TERRENO
REALTY LLC, a Delaware   limited liability company, its Manager   By:   TERRENO
REALTY     CORPORATION, a Maryland     corporation, its sole member   By:  

/S/ Jaime J. Cannon

  Name: Jaime J. Cannon   Title: Senior Vice President

 

-8-